


Employment Agreement
This Employment Agreement (this “Agreement”), effective as of January 1, 2013
(the “Effective Date”), is made by and between Rotech Healthcare Inc., a
Delaware corporation (together with any successor thereto, the “Company”), and
Steven P. Alsene (the “Executive”) (collectively referred to herein as the
“Parties”).
RECITALS
WHEREAS, Executive and the Company have previously entered into that certain
Amended and Restated Agreement with Respect to Rights Upon Termination of
Employment, dated January 1, 2012 (the “Employment Letter”);
WHEREAS, Executive and the Company mutually desire that this Agreement replace
and supersede in its entirety the Employment Letter; and
WHEREAS, Executive and the Company mutually desire that Executive provide
services to the Company on the terms herein provided.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties hereto agree as follows:
1.Employment.
(a)    General. The Company shall employ Executive and Executive shall remain in
the employ of the Company, for the period and in the position set forth in this
Section 1, and subject to the other terms and conditions herein provided.
(b)    Employment Term. The term of employment under this Agreement (the “Term”)
shall be for the period beginning on the Effective Date, and ending on December
31, 2015, subject to earlier termination as provided in Section 3. The Term
shall automatically renew for additional twelve (12) month periods unless no
later than twelve (12) months prior to the end of the applicable Term either
party gives written notice of non-renewal (“Notice of Non-Renewal”) to the
other, in which case Executive’s employment will terminate at the end of the
then-applicable Term, subject to earlier termination as provided in Section 3.
(c)    Position and Duties. Executive shall serve as Chief Executive Officer of
the Company with such responsibilities, duties and authority normally associated
with such position and as may from time to time be assigned to Executive by the
Board of Directors of Company (the “Board”). Executive shall devote
substantially all of Executive’s working time and efforts to the business and
affairs of the Company (which shall include service to its affiliates) and shall
not engage in outside business activities (including serving on outside boards
or committees) without the consent of the Board, provided that Executive shall
be permitted to (i) manage Executive’s personal, financial and legal affairs,
(ii) participate in trade associations, and (iii) serve on the board of
directors of not-for-profit or tax-exempt charitable organizations, in each
case, subject to compliance with this Agreement and provided that such
activities do not materially interfere with Executive’s performance of
Executive’s duties and responsibilities hereunder. Executive agrees to observe
and comply with the rules and policies of the Company as



DC\2356411.6

--------------------------------------------------------------------------------




adopted or amended by the Company from time to time, in each case, as set forth
in writing and as delivered or made available to Executive (each, a “Policy”).
2.    Compensation and Related Matters.
(a)    Annual Base Salary. During the Term, Executive shall receive a base
salary at a rate of $600,000 per annum, which shall be paid in accordance with
the customary payroll practices of the Company and shall be pro-rated for
partial years of employment. Such annual base salary shall be reviewed (and may
be adjusted) from time to time, but no less than annually, by the Board (such
annual base salary, as it may be adjusted from time to time, the “Annual Base
Salary”).
(b)    Bonus. During the Term, Executive will be eligible to participate in an
annual incentive program established by the Board. Executive’s annual incentive
compensation under such incentive program (the “Annual Bonus”) shall be targeted
at 100% of Executive’s Annual Base Salary (the “Target Bonus”), with the actual
amount of any Annual Bonus based on the achievement of performance goals as
determined by the Board or the Compensation Committee of the Board. Any such
bonus shall be paid not later than March 15th of the calendar year immediately
following the calendar year in which such bonus was earned.
(c)    Equity Award. On the Effective Date, the Company will grant to Executive
an option to purchase 400,000 shares of the Company’s common stock, subject to
the terms and conditions of the of the Rotech Healthcare Inc. Common Stock
Option Plan, as amended, and a stock option agreement in substantially the form
of the Company’s standard stock option agreement.
(d)    Benefits. During the Term, Executive shall be eligible to participate in
employee benefit plans, programs and arrangements of the Company (including
medical, dental and 401(k) plans), consistent with the terms thereof and as such
plans, programs and arrangements may be amended from time to time. In no event
shall Executive be eligible to participate in any severance plan or program of
the Company, except as set forth in Section 4 of this Agreement.
(e)    Vacation. During the Term, Executive shall be entitled to paid personal
leave in accordance with the Company’s Policies. Any vacation shall be taken at
the reasonable and mutual convenience of the Company and Executive.
(f)    Business Expenses. During the Term, the Company shall reimburse Executive
for all reasonable travel and other business expenses incurred by Executive in
the performance of Executive’s duties to the Company in accordance with the
Company’s expense reimbursement Policy as in effect from time to time.
(g)    Automobile Allowance. During the Term, Executive will be entitled to
either (a) an automobile allowance consistent with Company Policy or (b) the use
of a Company owned or leased automobile with reimbursement by the Company for
all normal and customary expenses associated with the operation of such
automobile (e.g., insurance, gasoline and maintenance).
(h)    Transaction Bonus. If the closing of a Change of Control (as defined
below) occurs during the Term and on or prior to December 31, 2015, then subject
to Executive’s continued employment with the Company on the date of the Change
of Control, the Company shall pay to Executive a lump-sum cash payment
concurrent with such closing in an amount equal to $1,800,000 (less applicable
withholdings).

2


DC\2356411.6

--------------------------------------------------------------------------------




(i)    Key Person Insurance. At any time during the Term, the Company shall have
the right to insure the life of Executive for the Company’s sole benefit. The
Company shall have the right to determine the amount of insurance and the type
of policy. Executive shall reasonably cooperate with the Company in obtaining
such insurance by submitting to physical examinations, by supplying all
information reasonably required by any insurance carrier, and by executing all
necessary documents reasonably required by any insurance carrier, provided that
any information provided to an insurance company or broker shall not be provided
to the Company without the prior written authorization of Executive. Executive
shall incur no financial obligation by executing any required document, and
shall have no interest in any such policy.
3.    Termination.
Executive’s employment hereunder may be terminated by the Company or Executive,
as applicable, without any breach of this Agreement under the following
circumstances:
(a)    Circumstances.
(i)    Death. Executive’s employment hereunder shall automatically terminate
upon Executive’s death.
(ii)    Disability. If Executive has incurred a Disability, as defined below,
the Company may terminate Executive’s employment.
(iii)    Termination for Cause. The Company may terminate Executive’s employment
for Cause, as defined below.
(iv)    Termination without Cause. The Company may terminate Executive’s
employment without Cause, which shall include a termination of Executive
pursuant to the Company’s electing not to renew the Term pursuant to Section
1(b).
(v)    Resignation from the Company for Good Reason. Executive may resign
Executive’s employment with the Company for Good Reason, as defined below.
(vi)    Resignation from the Company Without Good Reason. Executive may resign
Executive’s employment with the Company for any reason other than Good Reason or
for no reason, which shall include a termination of Executive pursuant to
Executive electing not to renew the Term pursuant to Section 1(b).
(b)    Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive under this Section 3 (other than termination pursuant to
paragraph (a)(i)) shall be communicated by a written notice to the other party
hereto (i) indicating the specific termination provision in this Agreement
relied upon, (ii) setting forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated, if applicable, and (iii) specifying a Date of
Termination which, if submitted by Executive, shall be at least sixty (60) days
following the date of such notice (a “Notice of Termination”); provided,
however, that in the event Executive delivers a Notice of Termination to the
Company, the Company may, in its sole discretion, change the Date of Termination
to any date that occurs following the date of Company’s receipt of such Notice
of Termination and is prior to the date specified in such Notice of Termination.
A Notice of Termination submitted by the Company may provide for a Date of
Termination on the date Executive receives the Notice of Termination, or any
date thereafter elected by the Company in its sole

3


DC\2356411.6

--------------------------------------------------------------------------------




discretion. The failure by the Company or Executive to set forth in the Notice
of Termination any fact or circumstance which contributes to a showing of Cause
or Good Reason shall not waive any right of such Party hereunder or preclude
such Party from asserting such fact or circumstance in enforcing such Party’s
rights hereunder.
(c)    Company Obligations upon Termination. Upon termination of Executive’s
employment pursuant to any of the circumstances listed in Section 3, Executive
(or Executive’s estate) shall be entitled to receive the sum of: (i) the portion
of Executive’s Annual Base Salary earned through the Date of Termination, but
not yet paid to Executive; (ii) any vacation time that has been accrued but
unused in accordance with Company’s Policies, (iii) any expenses owed to
Executive pursuant to Section 2(f); and (iv) any amount accrued and arising from
Executive’s participation in, or benefits accrued under, any of the Company’s
employee benefit plans, programs or arrangements, which amounts shall be payable
in accordance with the terms and conditions of such employee benefit plans,
programs or arrangements (collectively, the “Company Arrangements”). Except as
otherwise expressly required by law (e.g., Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”)) or as specifically provided herein, all of
Executive’s rights to salary, severance, benefits, bonuses and other
compensatory amounts hereunder (if any) shall cease upon the termination of
Executive’s employment hereunder. In the event that Executive’s employment is
terminated by the Company for any reason, Executive’s sole and exclusive remedy
shall be to receive the payments and benefits described in this Section 3(c) or
Section 4, as applicable.
(d)    Deemed Resignation. Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its affiliates.
4.    Severance Payments.
(a)    Termination for Cause or Termination Upon Death, Disability or
Resignation from the Company Without Good Reason. If Executive’s employment
shall terminate as a result of Executive’s death pursuant to Section 3(a)(i) or
Disability pursuant to Section 3(a)(ii), pursuant to Section 3(a)(iii) for
Cause, or pursuant to Section 3(a)(vi) for Executive’s resignation from the
Company without Good Reason, then Executive shall not be entitled to any
severance payments or benefits, except as provided in Section 3(c).
(b)    Termination without Cause, or Resignation from the Company for Good
Reason. If Executive’s employment terminates without Cause pursuant to Section
3(a)(iv), or pursuant to Section 3(a)(v) for Good Reason, then, subject to
Executive signing on or after Executive’s Separation from Service (as defined
below) and before the 52nd day following Executive’s Separation from Service,
and not revoking, a release of claims substantially in the form attached as
Exhibit A to this Agreement, and Executive’s continued compliance with Sections
5 and 6, Executive shall receive, in addition to payments and benefits set forth
in Section 3(c), the following:
(i)    a lump-sum cash payment, payable on the 60th day following the date of
Executive’s Separation from Service, in an amount (less applicable withholdings)
equal to:
(A)    if such termination of employment occurs on or prior to December 31,
2014, the sum of (y) 150% of the Annual Base Salary (measured as of the time of
the termination of employment and without mitigation due to any remuneration or
other compensation earned by Executive following such

4


DC\2356411.6

--------------------------------------------------------------------------------




termination of employment), and (z) 150% of the Target Bonus for the Company’s
fiscal year in which the termination of employment occurs, or
(B)    if such termination of employment occurs following December 31, 2014, the
sum of (y) 200% of the Annual Base Salary (measured as of the time of the
termination of employment and without mitigation due to any remuneration or
other compensation earned by Executive following such termination of
employment), and (z) 200% of the Target Bonus for the Company’s fiscal year in
which the termination of employment occurs; and
(ii)    to the extent unpaid as of the Date of Termination, an amount of cash
equal to any Annual Bonus earned by Executive for the Company’s fiscal year
prior to the fiscal year in which the Date of Termination occurs, as determined
by the Board in its discretion based upon actual performance achieved, which
Annual Bonus, if any, shall be paid to Executive in the fiscal year in which the
Date of Termination occurs on the later of the date when bonuses for such prior
fiscal year are paid in the ordinary course to actively employed senior
executives of the Company or the 60th day following Executive’s Separation from
Service; and
(iii)    if Executive (and, if applicable, Executive’s covered dependents)
timely elects continuation of health coverage under the Company’s benefit plans
following the termination of employment in accordance with COBRA, the Company
will pay the monthly premiums for such COBRA coverage for a period commencing on
the date of Executive’s Separation from Service and ending on the first to occur
of (1) the date that is 18 months following Executive’s Separation from Service,
(2) the date that Executive and/or Executive’s covered dependents become no
longer eligible for COBRA and (3) the date Executive becomes eligible to receive
healthcare coverage from a subsequent employer; provided, that in the event the
Company determines it cannot provide such payments without potentially violating
applicable law or creating adverse tax consequences for the Company or
Executive, the Company shall in lieu thereof provide Executive with a taxable
monthly payment in an amount equal to 100% of the monthly premium that Executive
would be required to pay to continue Executive’s and Executive’s covered
dependents’ health coverage under the Company’s benefit plans in effect on the
date of Executive’s Separation from Service under COBRA (based on the premium
for the first month of COBRA continuation coverage), which monthly payment shall
be made regardless of whether Executive elects COBRA continuation coverage and
shall commence in the month following the month in which Executive’s Separation
from Service occurs and shall end on the first to occur of (X) the date that is
18 months following Executive’s Separation from Service, (Y) the date that
Executive and/or Executive’s covered dependents become no longer eligible for
COBRA and (Z) the date Executive becomes eligible to receive healthcare coverage
from a subsequent employer; and
(iv)    In the event the termination of Executive’s employment occurs on or
within 12 months following the closing of a Change of Control that occurs after
December 31, 2015, a lump-sum cash payment, payable on the 60th day following
the date of Executive’s Separation from Service, in an amount equal to the sum
of (1) 200% of the Annual Base Salary (measured as of the time of the
termination of your employment and without mitigation due to any remuneration or
other compensation earned by you following such termination of employment), and
(2) 200% of the Target Bonus for the Company’s fiscal year in which the
termination of employment occurs.

5


DC\2356411.6

--------------------------------------------------------------------------------




(c)    Survival. Notwithstanding anything to the contrary in this Agreement, the
provisions of Sections 5 through 9 and Section 11 will survive the termination
of Executive’s employment and the expiration or termination of the Term.
5.    Competition. Executive acknowledges that Executive has been provided with
Confidential Information (as defined below) and, during the Term, the Company
from time to time will provide Executive with access to Confidential
Information. Ancillary to the rights provided to Executive as set forth in this
Agreement and the Company’s provision of Confidential Information, and
Executive’s agreements regarding the use of same, in order to protect the value
of any Confidential Information, the Company and Executive agree to the
following provisions against unfair competition, which Executive acknowledges
represent a fair balance of the Company’s rights to protect its business and
Executive’s right to pursue employment:
(a)    Executive shall not, at any time during the Restriction Period (as
defined below), directly or indirectly engage in, have any equity interest in,
manage or provide services to or operate any person, firm, corporation,
partnership or business (whether as director, officer, employee, agent,
representative, partner, security holder, consultant or otherwise) that engages
in any business which competes with any portion of the Business (as defined
below) of the Company anywhere that the Company operates as of the Date of
Termination. Nothing herein shall prohibit Executive from being a passive owner
of not more than 2% of the outstanding equity interest in any entity that is
publicly traded, so long as Executive has no active participation in the
business of such entity.
(b)    Executive shall not, at any time during the Restriction Period, directly
or indirectly, (i) solicit, divert or take away any customers or clients
(including any individual or entity who was a customer or client at any time
during the 12‑month period immediately preceding the Date of Termination), or
business acquisition or other business opportunity of the Company, (ii) contact
or solicit with respect to hiring any employee of the Company, (iii) induce or
otherwise counsel, advise or encourage any employee of the Company to leave the
employment of the Company, or (iv) induce any distributor, representative or
agent of the Company (including any individual or entity who was a distributor,
representative or agent at any time during the 12‑month period immediately
preceding the Date of Termination) to terminate or modify its relationship with
the Company.
(c)    In the event the terms of this Section 5 shall be determined by any court
of competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be interpreted to extend only
over the maximum period of time for which it may be enforceable, over the
maximum geographical area as to which it may be enforceable, or to the maximum
extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.
(d)    As used in this Section 5, (i) the term “Company” shall include the
Company and its direct and indirect parents and subsidiaries; (ii) the term
“Business” shall mean the business of the Company and shall include the
provision of home medical equipment and related products and services, as such
business may be expanded or altered by the Company during the Term; and (iii)
the term “Restriction Period” shall mean the period beginning on the Effective
Date and ending on the date 18 months following the Date of Termination.
(e)    Executive represents that Executive’s employment by the Company does not
and will not breach any agreement with any former employer, including any
non-compete agreement or any agreement to keep in confidence or refrain from
using information acquired by Executive prior to Executive’s

6


DC\2356411.6

--------------------------------------------------------------------------------




employment by the Company. During Executive’s employment by the Company,
Executive agrees that Executive will not violate any non-solicitation agreements
that Executive entered into with any former employer or improperly make use of,
or disclose, any information or trade secrets of any former employer or other
third party, nor will Executive bring onto the premises of the Company or its
affiliates or use any unpublished documents or any property belonging to any
former employer or other third party, in violation of any lawful agreements with
that former employer or third party.
(f)    Each Party (which, in the case of the Company, shall mean its officers
and the members of the Board) agrees, during the Term and following the Date of
Termination, to refrain from Disparaging (as defined below) the other Party and
its affiliates, including, in the case of the Company, any of its services,
technologies or practices, or any of its directors, officers, agents,
representatives or stockholders, either orally or in writing. Nothing in this
paragraph shall preclude any Party from making truthful statements that are
reasonably necessary to comply with applicable law, regulation or legal process,
or to defend or enforce a Party’s rights under this Agreement. For purposes of
this Agreement, “Disparaging” means making remarks, comments or statements,
whether written or oral, that impugn the character, integrity, reputation or
abilities of the Person being disparaged.
6.    Nondisclosure of Proprietary Information.
(a)    Except in connection with the faithful performance of Executive’s duties
hereunder or pursuant to Section 6(c) and (e), Executive shall, in perpetuity,
maintain in confidence and shall not directly, indirectly or otherwise, use,
disseminate, disclose or publish, or use for Executive’s benefit or the benefit
of any person, firm, corporation or other entity (other than the Company) any
confidential or proprietary information or trade secrets of or relating to the
Company (including, without limitation, business plans, business strategies and
methods, acquisition targets, intellectual property in the form of patents,
trademarks and copyrights and applications therefor, ideas, inventions, works,
discoveries, improvements, information, documents, formulae, practices,
processes, methods, developments, source code, modifications, technology,
techniques, data, programs, other know-how or materials, owned, developed or
possessed by the Company, whether in tangible or intangible form, information
with respect to the Company’s operations, processes, products, inventions,
business practices, finances, vendors, suppliers, customers, potential
customers, marketing methods, costs, prices, contractual relationships,
regulatory status, prospects and compensation paid to employees or other terms
of employment or other information, data or knowledge that arises out of or
relates to the business affairs of the Company) (collectively, the “Confidential
Information”), or deliver to any person, firm, corporation or other entity any
document, record, notebook, computer program or similar repository of or
containing any such Confidential Information. The Parties hereby stipulate and
agree that, as between them, any item of Confidential Information is important,
material and confidential and affects the successful conduct of the businesses
of the Company (and any successor or assignee of the Company).
(b)    Upon termination of Executive’s employment with the Company for any
reason, Executive will promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents or property concerning
the Company’s customers, business plans, marketing strategies, products,
property or processes.
(c)    Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company the earliest possible notice thereof, shall,
as much in advance of the return date as possible, make available to the Company
and its counsel the documents and other information sought and

7


DC\2356411.6

--------------------------------------------------------------------------------




shall assist such counsel at Company’s expense in resisting or otherwise
responding to such process, in each case to the extent permitted by applicable
laws or rules.
(d)    As used in this Section 6 and Section 7, the term “Company” shall include
the Company and its direct and indirect parents and subsidiaries.
(e)    Nothing in this Agreement shall prohibit Executive from (i) disclosing
information and documents when required by law, subpoena or court order (subject
to the requirements of Section 6(c) above), (ii) disclosing information and
documents to Executive’s attorney, financial or tax adviser for the purpose of
securing legal, financial or tax advice, (iii) disclosing Executive’s
post-employment restrictions in this Agreement in confidence to any potential
new employer, or (iv) retaining, at any time, Executive’s personal
correspondence, Executive’s personal contacts and documents related to
Executive’s own personal benefits, entitlements and obligations, including in
electronic format. In addition, following a termination of Executive’s
employment for any reason other than Cause, Executive shall be entitled to
retain Executive’s Company iPad, cellular phone and other similar communications
equipment, provided that the Company may remove from such devices any Company
Confidential Information.
7.    Inventions.
All rights to discoveries, inventions, improvements and innovations (including
all data and records pertaining thereto) related to the business of the Company,
whether or not patentable, copyrightable, registrable as a trademark, or reduced
to writing, that Executive may discover, invent or originate during the Term or
the term of Executive’s employment with the Company prior to the Effective Date,
either alone or with others and whether or not during working hours or by the
use of the facilities of the Company (“Inventions”), shall be the exclusive
property of the Company. Executive shall promptly disclose all Inventions to the
Company, shall execute at the request of the Company any assignments or other
documents the Company may deem reasonably necessary to protect or perfect its
rights therein, and shall assist the Company, upon reasonable request and at the
Company’s expense, in obtaining, defending and enforcing the Company’s rights
therein. Executive hereby appoints the Company as Executive’s attorney-in‑fact
to execute on Executive’s behalf any assignments or other documents reasonably
deemed necessary by the Company to protect or perfect its rights to any
Inventions.
8.    Injunctive Relief.
It is recognized and acknowledged by Executive that a breach of the covenants
contained in Sections 5, 6 and 7 will cause irreparable damage to Company and
its goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate.
Accordingly, Executive agrees that in the event of a breach of any of the
covenants contained in Sections 5, 6 and 7, in addition to any other remedy
which may be available at law or in equity, the Company will be entitled to
specific performance and injunctive relief without the requirement to post bond.
9.    Assignment and Successors.
The Company may assign its rights and obligations under this Agreement to any of
its affiliates or to any successor to all or substantially all of the business
or the assets of the Company (by merger or otherwise), and may assign or
encumber this Agreement and its rights hereunder as security for indebtedness of
the Company and its affiliates. This Agreement shall be binding upon and inure
to the benefit of the Company, Executive and their respective successors,
assigns, personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable. None

8


DC\2356411.6

--------------------------------------------------------------------------------




of Executive’s rights or obligations may be assigned or transferred by
Executive, other than Executive’s rights to payments hereunder, which may be
transferred only by will or operation of law. Notwithstanding the foregoing,
Executive shall be entitled, to the extent permitted under applicable law and
applicable Company Arrangements, to select and change a beneficiary or
beneficiaries to receive compensation hereunder following Executive’s death by
giving written notice thereof to the Company.
10.    Certain Definitions.
(a)    50% Beneficial Owner. “50% Beneficial Owner” shall mean a Person who is
the “beneficial owner” (as defined under Paragraph 13(d) of the Exchange Act),
directly or indirectly, of securities of the Company representing more than 50%
of the combined voting power of the Company’s then-outstanding voting
securities; provided, however, that the term “50% Beneficial Owner” shall not
include any person who was a beneficial owner of outstanding voting securities
of the Company on the Effective Date (an “Existing Shareholder”), including any
group that may be formed which is comprised solely of Existing Shareholders or
any affiliate of an Existing Shareholder to whom voting securities may be
transferred if and for so long as the Existing Shareholder remains an indirect
beneficial owner of the voting securities following such transfer, unless and
until such time after the Effective Date as any such Existing Shareholder shall
have acquired beneficial ownership (other than by means of a stock dividend,
stock split, gift, inheritance or receipt of securities in compensation for
individual services as a director or officer of the Company) of any additional
voting securities of the Company.
(b)    Cause. “Cause” shall include, without limitation, the termination of
Executive’s employment with the Company due to the occurrence of one or more of
the following events as determined by a majority vote of the Board:
(i)    Executive’s conviction or entry of a plea of guilty or nolo contendere to
any felony,
(ii)    Executive’s engagement in conduct constituting breach of fiduciary duty,
willful misconduct or gross negligence relating to the Company or the
performance of Executive’s duties (including intentional acts of employment
discrimination or sexual harassment) or fraud which have a significant adverse
effect on the Company,
(iii)    Executive’s willful failure to follow a reasonable and lawful written
directive of the Board (which shall be capable of being performed by Executive
with reasonable effort),
(iv)    Executive’s deliberate and continued failure to perform Executive’s
material duties, and
(v)    Executive’s intentional disparagement of the Company or any of its
affiliate, subsidiary or parent companies or any of their collective executives,
shareholders, directors, or officers in any written or oral communication.
Executive shall be entitled to receive 30 days’ prior written notice that the
Board intends to meet to consider Executive’s termination for Cause and
specifying the actions allegedly constituting Cause.
(c)    Change of Control. “Change of Control” shall mean the first occurrence,
after the Effective Date, of any of the following: (i) any Person other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any affiliate of the Company, or any company
owned, directly or indirectly, by the shareholders of the Company in

9


DC\2356411.6

--------------------------------------------------------------------------------




substantially the same proportions as their ownership of stock of the Company,
acquires beneficial ownership (as defined under Paragraph 13(d) of the Exchange
Act) of voting securities of the Company and immediately thereafter is a 50%
Beneficial Owner; (ii) during any period of 12 consecutive months commencing on
or after the Effective Date, individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a Person who has entered into an agreement with the Company to effect a
transaction described in subparagraphs (i), (iii) or (iv) of this definition)
whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved (the
“Continuing Directors”), cease for any reason to constitute at least a majority
thereof; (iii) the consummation of a merger, consolidation, recapitalization, or
reorganization of the Company, or a reverse stock split of any class of voting
securities of the Company, other than any such transaction which would result in
at least 50% of the combined voting power of the voting securities of the
Company or the surviving entity outstanding immediately after such transaction
being beneficially owned by persons who together beneficially owned at least 80%
of the combined voting power of the voting securities of the Company outstanding
immediately prior to such transaction with the relative voting power of each
such continuing holder compared to the voting power of each other continuing
holder not substantially altered as a result of the transaction; provided that,
for this purpose, such continuity of ownership (and preservation of relative
voting power) shall be deemed to be satisfied if the failure to meet such 50%
threshold (or to substantially preserve such relative voting power) is due
solely to the acquisition of voting securities by an employee benefit plan of
the Company or any affiliate of the Company, such surviving entity or a
subsidiary thereof; or (iv) the sale or disposition by the Company of all or
substantially all of the Company’s assets (or, to the extent permitted by
Section 409A (as defined below) any transaction having a similar effect). The
foregoing notwithstanding, a transaction shall not constitute a Change of
Control if its sole purpose is to change the state of the Company’s
incorporation.
(d)    Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated by Executive’s death, the date of Executive’s death;
(ii) if Executive’s employment is terminated pursuant to Section 3(a)(ii) – (vi)
either the date indicated in the Notice of Termination or the date specified by
the Company pursuant to Section 3(b), whichever is earlier.
(e)    Disability. “Disability” shall mean, at any time the Company or any of
its affiliates sponsors a long-term disability plan for the Company’s employees,
“disability” as defined in such long-term disability plan for the purpose of
determining a participant’s eligibility for benefits, provided, however, if the
long-term disability plan contains multiple definitions of disability,
“Disability” shall refer to that definition of disability which, if Executive
qualified for such disability benefits, would provide coverage for the longest
period of time. The determination of whether Executive has a Disability shall be
made by the person or persons required to make disability determinations under
the long-term disability plan. At any time the Company does not sponsor a
long-term disability plan for its employees, Disability shall mean Executive’s
inability to perform, with or without reasonable accommodation, the essential
functions of Executive’s position hereunder for a total of three months during
any six-month period as a result of incapacity due to mental or physical illness
as determined by a physician selected by the Company or its insurers and
acceptable to Executive or Executive’s legal representative, with such agreement
as to acceptability not to be unreasonably withheld or delayed. Any refusal by
Executive to submit to a medical examination for the purpose of determining
Disability shall be deemed to constitute conclusive evidence of Executive’s
Disability.
(f)    Exchange Act. “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.

10


DC\2356411.6

--------------------------------------------------------------------------------




(g)    Good Reason. “Good Reason” shall mean the occurrence of any of the
following events, unless Executive consents in writing to the applicable event:
(i) a material decrease in Executive’s annual base salary, (ii) the Company
requiring Executive to regularly report to work at a facility more than 50 miles
from the primarily location of Executive’s employment as of the Effective Date,
(iii) a material decrease in Executive’s authority, duties or responsibilities
(other than in connection with a corporate transaction where Executive continues
to hold the position referenced in Section 1(c) above with respect to the
Company’s business, substantially as such business exists prior to the date of
consummation of such corporate transaction, but does not hold such position with
respect to the successor corporation), or (iv) a material breach of this
Agreement by the Company. Notwithstanding the foregoing, no Good Reason will
have occurred unless and until Executive has: (a) provided the Company, within
90 days of the occurrence of the facts and circumstances underlying the Good
Reason event, written notice specifying that Executive is resigning from
employment with the Company for Good Reason and the basis for Executive’s belief
that Good Reason exists; and (b) provided the Company with an opportunity to
cure the same within 30 days after the receipt of such notice. If the Company
shall not have cured or eliminated the event otherwise constituting Good Reason
within 30 days after receipt of such notice, then upon expiration of the 30-day
period, Executive’s employment hereunder shall automatically be terminated.
(h)    Person. “Person” shall mean any individual, firm, corporation,
partnership, limited liability company, incorporated or unincorporated
association, joint venture, joint stock company, trust, governmental authority
or other entity of any kind.
11.    Miscellaneous Provisions.
(a)    Governing Law. This Agreement shall be governed, construed, interpreted
and enforced in accordance with its express terms, and otherwise in accordance
with the substantive laws of the State of Florida without reference to the
principles of conflicts of law of the State of Florida or any other
jurisdiction, and where applicable, the laws of the United States.
(b)    Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
(c)    Notices. Any notice, request, claim, demand, document and other
communication hereunder to any Party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
facsimile or certified or registered mail, postage prepaid, as follows:
(i)
If to the Company, the Chief Financial Officer or the General Counsel at its
headquarters,



(ii)    If to Executive, at the last address that the Company has in its
personnel records for Executive, or
(iii)    At any other address as any Party shall have specified by notice in
writing to the other Party.
(d)    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. Signatures delivered by facsimile shall
be deemed effective for all purposes.

11


DC\2356411.6

--------------------------------------------------------------------------------




(e)    Entire Agreement. The terms of this Agreement are intended by the Parties
to be the final expression of their agreement with respect to the subject matter
hereof and from and after the Effective Date supersede all prior understandings
and agreements, whether written or oral, including the entirety of the
Employment Letter. The Parties further intend that this Agreement shall
constitute the complete and exclusive statement of their terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement.
(f)    Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by Executive and a duly
authorized officer of Company (other than Executive). By an instrument in
writing similarly executed, Executive or a duly authorized officer of the
Company (other than Executive) may waive compliance by the other Party with any
specifically identified provision of this Agreement that such other Party was or
is obligated to comply with or perform; provided, however, that such waiver
shall not operate as a waiver of, or estoppel with respect to, any other or
subsequent failure. No failure to exercise and no delay in exercising any right,
remedy, or power hereunder shall preclude any other or further exercise of any
other right, remedy, or power provided herein or by law or in equity.
(g)    No Inconsistent Actions. The Parties hereto shall not voluntarily
undertake or fail to undertake any action or course of action inconsistent with
the provisions or essential intent of this Agreement. Furthermore, it is the
intent of the Parties hereto to act in a fair and reasonable manner with respect
to the interpretation and application of the provisions of this Agreement.
(h)    Construction. This Agreement shall be deemed drafted equally by both the
Parties. Its language shall be construed as a whole and according to its fair
meaning. Any presumption or principle that the language is to be construed
against any Party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the contrary.
Also, unless the context clearly indicates to the contrary, (a) the plural
includes the singular and the singular includes the plural; (b) “and” and “or”
are each used both conjunctively and disjunctively; (c) “any,” “all,” “each,” or
“every” means “any and all,” and “each and every”; (d) “includes” and
“including” are each “without limitation”; (e) “herein,” “hereof,” “hereunder”
and other similar compounds of the word “here” refer to the entire Agreement and
not to any particular paragraph, subparagraph, section or subsection; and (f)
all pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the entities
or persons referred to may require.
(i)    Arbitration. Any controversy, claim or dispute arising out of or relating
to this Agreement, shall be settled solely and exclusively by a binding
arbitration process administered by American Arbitration Association (“AAA”) in
Orlando, Florida. Such arbitration shall be conducted in accordance with the
then-existing AAA rules of practice and procedure, with the following exceptions
if in conflict: (a) one arbitrator who is a retired judge shall be chosen by
AAA; (b) each Party to the arbitration will pay one-half of the expenses and
fees of the arbitrator, together with other expenses of the arbitration incurred
or approved by the arbitrator; and (c) arbitration may proceed in the absence of
any Party if written notice (pursuant to the AAA rules and regulations) of the
proceedings has been given to such Party. Each Party shall bear its own
attorney’s fees and expenses; provided that the arbitrator may assess the
prevailing Party’s fees and costs against the non-prevailing Party as part of
the arbitrator’s award. The Parties agree to abide by all decisions and awards
rendered in such proceedings. Such decisions and awards rendered by the
arbitrator shall be final and conclusive. All such controversies, claims or
disputes shall be settled in this manner in lieu of any action at law or equity;
provided, however,

12


DC\2356411.6

--------------------------------------------------------------------------------




that nothing in this subsection shall be construed as precluding the bringing an
action for injunctive relief or specific performance as provided in this
Agreement. This dispute resolution process and any arbitration hereunder shall
be confidential and neither any Party nor the neutral arbitrator shall disclose
the existence, contents or results of such process without the prior written
consent of all Parties, except where necessary or compelled in a court to
enforce this arbitration provision or an award from such arbitration or
otherwise in a legal proceeding. Notwithstanding the foregoing, Executive and
the Company each have the right to resolve any issue or dispute over
intellectual property rights by court action instead of arbitration.
(j)    Enforcement. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
(k)    Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.
(l)    Section 409A.
(i)    General. The intent of the Parties is that the payments and benefits
under this Agreement comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (collectively, “Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.
(ii)    Separation from Service. Notwithstanding anything in this Agreement to
the contrary, any compensation or benefits payable under this Agreement that is
considered nonqualified deferred compensation under Section 409A and is
designated under this Agreement as payable upon Executive’s termination of
employment shall be payable only upon Executive’s “separation from service” with
the Company within the meaning of Section 409A (a “Separation from Service”)
and, except as provided below, any such compensation or benefits described in
Section 4(b) shall not be paid, or, in the case of installments, shall not
commence payment, until the 60th day following Executive’s Separation from
Service (the “First Payment Date”). Any installment payments that would have
been made to Executive during the 60-day period immediately following
Executive’s Separation from Service but for the preceding sentence shall be paid
to Executive on the First Payment Date and the remaining payments shall be made
as provided in this Agreement.
(iii)    Specified Employee. Notwithstanding anything in this Agreement to the
contrary, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of Section
409A, to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in

13


DC\2356411.6

--------------------------------------------------------------------------------




order to avoid a prohibited distribution under Section 409A, such portion of
Executive’s benefits shall not be provided to Executive prior to the earlier of
(i) the expiration of the six-month period measured from the date of Executive’s
Separation from Service with the Company or (ii) the date of Executive’s death.
Upon the first business day following the expiration of the applicable Section
409A period, all payments deferred pursuant to the preceding sentence shall be
paid in a lump sum to Executive (or Executive’s estate or beneficiaries), and
any remaining payments due to Executive under this Agreement shall be paid as
otherwise provided herein.
(iv)    Expense Reimbursements. To the extent that any reimbursements under this
Agreement are subject to Section 409A, any such reimbursements payable to
Executive shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred; provided, that Executive
submits Executive’s reimbursement request promptly following the date the
expense is incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, other than
medical expenses referred to in Section 105(b) of the Code, and Executive’s
right to reimbursement under this Agreement will not be subject to liquidation
or exchange for another benefit.
(v)    Installments. Executive’s right to receive any installment payments under
this Agreement shall be treated as a right to receive a series of separate
payments and, accordingly, each such installment payment shall at all times be
considered a separate and distinct payment as permitted under Section 409A.
Except as otherwise permitted under Section 409A, no payment hereunder shall be
accelerated or deferred unless such acceleration or deferral would not result in
additional tax or interest pursuant to Section 409A.
12.    Executive Acknowledgment.
Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on Executive’s
own judgment.
[Signature Page Follows]



14


DC\2356411.6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement on the date and
year first above written.
ROTECH HEALTHCARE INC.
By:    /s/ Philip L. Carter
Name:    Philip L. Carter
Title:    President & Chief Executive Officer


  
EXECUTIVE
By:     /s/ Steven P. Alsene
Steven P. Alsene



[Signature Page to Employment Agreement]
DC\2356411.6

--------------------------------------------------------------------------------




EXHIBIT A
Separation Agreement and Release
This Separation Agreement and Release (“Agreement”) is made by and between
Steven P. Alsene (“Executive”) and Rotech Healthcare Inc., a Delaware
corporation (the “Company”) (collectively, referred to as the “Parties” or
individually referred to as a “Party”). Capitalized terms used but not defined
in this Agreement shall have the meanings set forth in the Employment Agreement
(as defined below).
WHEREAS, the Parties have previously entered into that certain Employment
Agreement, effective as of January 1, 2013 (the “Employment Agreement”); and
WHEREAS, in connection with Executive’s termination of employment with the
Company or a subsidiary or affiliate of the Company effective ________, 20__,
the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Executive may have
against the Company and any of the Releasees (as defined below), including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company or its subsidiaries
or affiliates but, for the avoidance of doubt, nothing herein will be deemed to
release any rights or remedies in connection with Executive’s ownership of
vested equity securities of the Company or one of its affiliates or Executive’s
right to indemnification by the Company or any of its affiliates pursuant to
contract or applicable law (collectively, the “Retained Claims”).
NOW, THEREFORE, in consideration of the severance payments and benefits
described in Section 4(b) of the Employment Agreement, which, pursuant to the
Employment Agreement, are conditioned on Executive’s execution and
non-revocation of this Agreement, and in consideration of the mutual promises
made herein, the Company and Executive hereby agree as follows:
1.    Severance Payments; Salary and Benefits. The Company agrees to provide
Executive with the severance payments and benefits described in Section 4(b) of
the Employment Agreement, payable at the times set forth in, and subject to the
terms and conditions of, the Employment Agreement. In addition, to the extent
not already paid, and subject to the terms and conditions of the Employment
Agreement, the Company shall pay or provide to Executive all other payments or
benefits described in Section 3(c) of the Employment Agreement, subject to and
in accordance with the terms thereof.
2.    Release of Claims. Executive agrees that, other than with respect to the
Retained Claims, the foregoing consideration represents settlement in full of
all outstanding obligations owed to Executive by the Company, any of its direct
or indirect subsidiaries and affiliates and any of their current and former
officers, directors, equity holders, managers, employees, agents, investors,
attorneys, shareholders, administrators, affiliates, benefit plans, plan
administrators, insurers, trustees, divisions, and subsidiaries and predecessor
and successor corporations and assigns (collectively, the “Releasees”).
Executive, on his own behalf and on behalf of any of Executive’s affiliated
companies or entities and any of their respective heirs, family members,
executors, agents, and assigns, other than with respect to the Retained Claims,
hereby and forever releases the Releasees from, and agrees not to sue
concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Executive may possess against any of the Releasees arising from any omissions,
acts, facts, or damages that have occurred up until and including the Effective
Date of this Agreement (as defined in Section 7 below), including, without
limitation:

A-1


DC\2356411.6

--------------------------------------------------------------------------------




(a)    any and all claims relating to or arising from Executive’s employment or
service relationship with the Company or any of its direct or indirect
subsidiaries or affiliates and the termination of that relationship;
(b)    any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of any shares of stock or other equity interests of
the Company or any of its affiliates, including, without limitation, any claims
for fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state corporate law, and securities fraud under any state or federal
law;
(c)    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;
(d)    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Credit
Reporting Act; the Age Discrimination in Employment Act of 1967; the Older
Workers Benefit Protection Act; the Employee Retirement Income Security Act of
1974; the Worker Adjustment and Retraining Notification Act; the Family and
Medical Leave Act; and the Sarbanes-Oxley Act of 2002;
(e)    any and all claims for violation of the federal or any state
constitution;
(f)     any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;
(g)    any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and
(h)    any and all claims for attorneys’ fees and costs.
Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that Executive’s release of claims herein
bars Executive from recovering such monetary relief from the Company or any
other Releasee), claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law, claims to
continued participation in certain of the Company’s group benefit plans pursuant
to the terms and conditions of COBRA, claims to any benefit entitlements vested
as the date of separation of Executive’s employment, pursuant to written terms
of any employee benefit plan of the Company or its affiliates and Executive’s
right under applicable law and any Retained Claims. This release further does
not release claims for breach of Section 3(c) or Section 4(b) of the Employment
Agreement.

A-2


DC\2356411.6

--------------------------------------------------------------------------------




3.    Acknowledgment of Waiver of Claims under ADEA. Executive understands and
acknowledges that Executive is waiving and releasing any rights Executive may
have under the Age Discrimination in Employment Act of 1967 (“ADEA”), and that
this waiver and release is knowing and voluntary. Executive understands and
agrees that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the Effective Date of this Agreement. Executive
understands and acknowledges that the consideration given for this waiver and
release is in addition to anything of value to which Executive was already
entitled. Executive further understands and acknowledges that Executive has been
advised by this writing that: (a) Executive should consult with an attorney
prior to executing this Agreement; (b) Executive has 21 days within which to
consider this Agreement; (c) Executive has 7 days following Executive’s
execution of this Agreement to revoke this Agreement pursuant to written notice
to the General Counsel of the Company; (d) this Agreement shall not be effective
until after the revocation period has expired; and (e) nothing in this Agreement
prevents or precludes Executive from challenging or seeking a determination in
good faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law. In the event Executive signs this Agreement and
returns it to the Company in less than the 21 day period identified above,
Executive hereby acknowledges that Executive has freely and voluntarily chosen
to waive the time period allotted for considering this Agreement.
4.    Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.
5.    No Oral Modification. This Agreement may only be amended in a writing
signed by Executive and a duly authorized officer of the Company.
6.    Governing Law; Dispute Resolution. This Agreement shall be subject to the
provisions of Sections 11(a), 11(c) and 11(i) of the Employment Agreement.
7.    Effective Date. If Executive has attained or is over the age of 40 as of
the date of Executive’s termination of employment, then each Party has seven
days after that Party signs this Agreement to revoke it and this Agreement will
become effective on the eighth day after Executive signed this Agreement, so
long as it has been signed by the Parties and has not been revoked by either
Party before that date (the “Effective Date”). If Executive has not attained the
age of 40 as of the date of Executive’s termination of employment, then the
“Effective Date” shall be the date on which Executive signs this Agreement.
8.    Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees. Executive acknowledges that: (a) Executive has read this
Agreement; (b) Executive has not relied upon any representations or statements
made by the Company that are not specifically set forth in this Agreement; (c)
Executive has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel; (d) Executive understands the terms and consequences of this
Agreement and of the releases it contains; and (e) Executive is fully aware of
the legal and binding effect of this Agreement.
[Signature Page Follows]

A-3


DC\2356411.6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
 
 
EXECUTIVE

Dated: _________________
 
___________________________________
 
 
Steven P. Alsene
 
 
 
 
 
ROTECH HEALTHCARE INC.
Dated: _________________
By:
___________________________________
 
 
Name:
 
 
Title:














A-4


DC\2356411.6